DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: operation control unit, correction amount calculation unit, correction amount update unit, determination unit in claims 1-5; notification unit in claim 4-5                                                                                                                                                                                                        .

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above elements of the claims are interpreted as functional software modules of the operation program as described in par. 0011-0012 of applicant’s specification, and are limited in scope to functional software modules and equivalents. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyoshi et al (US 20130190926; hereinafter referred to as Motoyoshi) in view of Nihei et al (US 20110257785; hereinafter referred to as Nihei).
Regarding Claim 1, Motoyoshi teaches A control system (see at least control device 20, gyro sensor 50, and encoder 40 in Fig. 2 and control device 20 connected to robot 10 in Fig. 1 interpreted to collectively make up a control system) comprising:
 a driven body driven by a motor (see at least robot 10 and robot including electric motors 41, 57 and 51 in Fig. 1); 
a control apparatus configured to control the motor to operate the driven body (see at least “control device 20 performs drive control of the electric motors 41, 47, and 51” in par. 0067); and 
a sensor mounted on the driven body (see at least gyro sensor 50 in Fig. 1) and configured to detect a state quantity of the driven body at a mounting position (see at least three-axis vibration gyro sensor in par. 0064); wherein the control apparatus comprises: 
an operation control unit configured to generate a command value for the motor in each control cycle based on an operation program (see at least “The control device 20 performs drive control of the electric motors 41, 47, and 51” in par. 0067), and perform operation control of the driven body based on the vibration correction amount and the command value (see at least “Based on the sensitivity correction amount and the correction coefficient calculated in such a manner as described above, the sensitivity correction of the gyro sensor 50 is performed (S70). Then, if it is determined that the movement based on the movement command is terminated… the subsequent ; Note in light of applicant’s explanation of the vibration correction amount in specification par. 0011 and description of Fig. 6, the vibration correction amount is interpreted as a calculated value used to correct a parameter of a sensor that reduces the amount of noise in the data due to vibration. The sensitivity correction amount of Motoyoshi is a calculated value with the same purpose, and therefore is interpreted as a vibration correction amount.   
a correction amount calculation unit configured to calculate the vibration correction amount when the operation control is performed by the operation control unit (see at least “the control device 20… has…a calculation section for calculating the torsional angular velocity and a sensitivity correction amount based on the detection values of the first encoder 42, the second encoder 48, and the gyro sensor 50, and so on” in par. 0067 and “The torsional angular velocity is a vibrational component” in par. 0072 and “therefore, by performing the correction so that ((gyro sensitivity)-1) approximates to 0, the correct value of the gyro sensitivity can be obtained” in par. 0079, this is interpreted as calculating a sensitivity correction amount that reduces the torsional angular velocity, which is a vibrational component) 
a correction amount update unit configured to update the vibration correction amount each time the operation control is performed (see at least “Further, every time such one movement is terminated, the sensitivity of the gyro sensor 50 continues to be updated while making the robot 10 perform the movement” in par. 0091); and 
Motoyoshi fails to explicitly teach determining validity of sensor parameters, but Nihei does teach:
a storage unit (see at least RAM 212 in par. 0016 in Fig. 1 and in par. 0016 )
a determination unit (see at least CPU 211 carrying out the flowchart of Fig. 3 in par. 0018 interpreted as the determination unit) configured to determine validity of the state quantity (see at least S4 and S5 in Fig. 3 and In step S4, a reference value .alpha. which is a criterion for determining a failure of acceleration sensor 17 is set in par. 0021, acceleration interpreted as a state quantity), based on the command value (see at least “the signal from position detector 16 (the position information) via servo amplifier 22 are input to control section 21” in par. 0017 interpreted as a command value and “in step S2, based on the position information from position sensor 16, a velocity v1, a dynamic acceleration a1 … of the tip portion of the robot arm, or the position to which acceleration sensor 17 is attached are computed” in par. 0019) and the state quantity each time the operation control is performed (see at least “S4 and S5 in Fig. 3 and In step S5, a deviation (a-a1) between the detected acceleration "a" and the computed acceleration a1 is computed and it is determined whether its magnitude (the absolute value) is greater than the reference value .alpha. or not” in par. 0026, the detected acceleration is interpreted as a state quantity).
Given that Motoyoshi teaches calculating and updating a sensitivity correction amount based on movement commands (command value) and gyro sensor measurements (state quantities) it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus taught by Motoyoshi to incorporate storage and sensor failure detection taught by Nihei in order to arrive at storing the sensitivity correction amount and determining that a sensor measurement is invalid. The purpose to incorporate the 

	
	Regarding Claim 3, Motoyoshi as modified by Nihei teaches the control system according to claim 1 (see Claim 1 analysis). Motoyoshi further teaches a value is corrected among the internal parameter (see at least “Further, every time such one movement is terminated, the sensitivity of the gyro sensor 50 continues to be updated while making the robot 10 perform the movement” in par. 0091; the sensitivity of the gyro sensor is interpreted as an internal parameter of the sensor).
Motoyoshi fails to teach the following, but Nihei does teach wherein when the determination unit determines lack of the validity (see at least “the magnitude of the deviation between the detected acceleration "a" and the computed acceleration a1 is greater than the reference value .alpha., the emergency stop signal is output to emergency stop section 23 to shut off the electric power of servo amplifier 22 (step S6). As a result, when acceleration sensor 17 is failed, the operation of robot 10 can be stopped” in par. 0027)
Given that Motoyoshi teaches updating the sensitivity of the gyro sensor to improve accuracy (interpreted as improving validity), and Nihei teaches to detect when sensor measurements fail, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus taught by Motoyoshi to incorporate the teachings of Nihei and update 
	Regarding Claim 6, Motoyoshi as modified by Nihei teaches the control system according to claim 1 (see Claim 1 analysis). Motoyoshi further teaches wherein the sensor is any of selected from the group consisting of an acceleration sensor (see at least acceleration sensor in par. 0027), a gyro sensor (see at least gyro sensor in par. 0064), and a motion capture apparatus (see at least acceleration sensor in par. 0027 and gyro sensor in par. 0064 interpreted as a motion capture apparatus). Note that while not relied upon, for the sake of compact prosecution, the following other claimed sensor types can be found in the prior art: 
a force sensor (see Tsuchiya par. 0038), a laser tracker (see at least laser displacement gauge in par. 0173 of Nakatani et al (US 20140230581)), a camera (see camera in par. 0173 of Nakatani)
For the sake of compact prosecution, it would be obvious to interchange each of these different types of sensors because the data output from each  could be controlled by the controller apparatus to reduce vibration noise and determine validity as claimed in similar ways without materially changing the control system. 

Regarding Claim 7, Motoyoshi teaches A method for controlling a driven body, the method comprising:  
based on a state quantity at a mounting position detected by a sensor mounted on the driven body (see at least three-axis vibration gyro sensor in par. 0064 and gyro sensor 50 in Fig. 1, arm 44 in Fig. 1 is interpreted as the driven body), 
calculating a vibration correction amount for correcting vibration occurring at the mounting position (see at least “the control device 20… has…a calculation section for calculating the torsional angular velocity and a sensitivity correction amount based on the detection values of the first encoder 42, the second encoder 48, and the gyro sensor 50, and so on” in par. 0067 and “The torsional angular velocity is a vibrational component” in par. 0072 and “therefore, by performing the correction so that ((gyro sensitivity)-1) approximates to 0, the correct value of the gyro sensitivity can be obtained” in par. 0079, this is interpreted as calculating a sensitivity correction amount that reduces the torsional angular velocity, which is a vibrational component))  ;  Note in light of applicant’s explanation of the vibration correction amount in specification par. 0011 and description of Fig. 6, the vibration correction amount is interpreted as a calculated value used to correct a parameter of a sensor that reduces the amount of noise in the data due to vibration. The sensitivity correction amount of Motoyoshi does exactly that function, and therefore is interpreted as a vibration correction amount.
generating a command value for the driven body in each control cycle based on an operation program (see at least “The control device 20 performs drive control of the electric motors 41, 47, and 51” in par. 0067), and 
performing operation control of the driven body based on the stored vibration correction amount and the command value (see at least “Based on the sensitivity correction amount and the correction coefficient calculated in such a manner as ;  
updating the vibration correction amount each time the operation control is performed (see at least “Further, every time such one movement is terminated, the sensitivity of the gyro sensor 50 continues to be updated while making the robot 10 perform the movement” in par. 0091); and  
Motoyoshi fails to explicitly teach determining validity of sensor parameters, but Nihei does teach:
storing acceleration data (see at least RAM 212 in par. 0016 in Fig. 1 and in par. 0016;  
determining validity (see at least CPU 211 carrying out the flowchart of Fig. 3 in par. 0018 interpreted as determining validity) of the state quantity (see at least S4 and S5 in Fig. 3 and “In step S4, a reference value .alpha. which is a criterion for determining a failure of acceleration sensor 17 is set” in par. 0021 based on the command value (see at least “the signal from position detector 16 (the position information) via servo amplifier 22 are input to control section 21 in par. 0017 and in step S2, based on the position information from position sensor 16, a velocity v1, a dynamic acceleration a1 … of the tip portion of the robot arm, or the position to which acceleration sensor 17 is attached are computed” in par. 0019) and the state quantity each time the operation control is performed (see at least “S4 and S5 in Fig. 3 and In step S5, a deviation (a-a1) between the detected acceleration "a" and the computed .
Given that Motoyoshi teaches calculating and updating a sensitivity correction amount based on movement commands (command value) and gyro sensor measurements (state quantities) it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus taught by Motoyoshi to incorporate the storage and sensor failure detection taught by Nihei in order to arrive at storing the sensitivity correction amount and determining that a sensor measurement is invalid. The purpose to incorporate the teachings of Nihei would be to store values rather than recalculate them at every processing frame for efficiency and stop the robot when an invalidity is determined to prevent abnormal operation of the robot due to sensor failure before it occurs (see par. 0027).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyoshi as modified by Nihei, and further in view of Matsumoto et al (US 20140230581; hereinafter referred to as Matsumoto).

Regarding Claim 2, Motoyoshi as modified by Nihei teaches the control system according to claim 1 (see Claim 1 analysis), Motoyoshi further teaches wherein each time the operation control is executed, the determination unit calculates a correlation value (see at least calculating the sensitivity error of the gyro sensor in par. 0073 interpreted as calculating a correlation value because an error is indicative of a correlation (e.g. low error value means higher correlation)) using:
first time-series data of a physical amount at the mounting position of the sensor calculated based on time-series data of the state quantity detected by the sensor and the internal parameter of the sensor (see at least “the angular velocity detected by the gyro sensor 50 is expressed as a gyro output, and the angular velocity at the position where the gyro sensor 50 is disposed in par. 0072, the angular velocity is interpreted as the first time-series data of the state quantity and the sensitivity of the gyro sensor  in par. 0072-0073 is interpreted as an internal parameter of the sensor), and 
second time-series data of a physical amount at the mounting position of the sensor calculated based on time-series data of the command value (see at least encoder output in par. 0072 interpreted as the command value) and 
Motoyoshi fails to teach settings for mounting position/posture of the sensors that affect sensor readings, but Matsumoto does teach:
setting values for the mounting position and posture of the sensor (see at least “the signal processing unit 16 performs a process of converting the acceleration data and the angular velocity data into data in the sensor coordinate system (b frame), using a correction parameter which is previously calculated according to the mounting angle error” in par. 0093, the correction parameter interpreted as a setting value and see par. 0293 for the apparatus used on a robot), and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus taught by Motoyoshi to incorporate the teachings of Matsumoto wherein the mounting angle error is calculated and used to convert angular velocity and acceleration data into the sensor coordinate frame, and use the resulting data for a correlation value 
	
Motoyoshi and Matsumoto fail to explicitly teach the following, but Nihei does teach 
determines the validity based on the calculated correlation value (see at least S4 and S5 in Fig. 3 and “In step S4, a reference value .alpha. which is a criterion for determining a failure of acceleration sensor 17 is set” in par. 0021 and “In step S5, a deviation (a-a1) between the detected acceleration "a" and the computed acceleration a1 is computed and it is determined whether its magnitude (the absolute value) is greater than the reference value .alpha. or not” in par. 0026; Note the difference of a-a1 is interpreted as a calculated correlation value)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus taught by Motoyoshi and Matsumoto to incorporate the teachings of Nihei wherein the validity of a sensor is determined based on a calculated correlation value.  The purpose to incorporate the teachings of Nihei would be to stop the robot when an invalidity is determined and prevent abnormal operation of the robot due to sensor failure before it occurs (see par. 0027).

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyoshi as modified by Nihei as applied to claim 1 above, and further in view of Tsuchiya et al (US 20170087719).
Regarding Claim 4, Motoyoshi as modified by Nihei teaches the control system according to claim 1 (see Claim 1 analysis),
Motoyoshi and Nihei fail to teach the following, but Tsuchiya does teach comprising 
a notification unit configured to notify lack of the validity when it is determined by the determination unit lack of the validity (see at least “the diagnosing process recognizing which joint of a robot arm is resonating (resonance amplitude above the decision value A) and… it is possible to notify the user of the diagnosis result by outputting a display message (or voice message)” in par. 0078).
Given that Motoyoshi as modified by Nihei teaches identifying invalidity of an internal parameter (see Claim 3 analysis), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus taught by Motoyoshi as modified by Nihei to incorporate the teachings of wherein a user is notified that a robot failure has or is likely to occur. The purpose to incorporate the teachings of Tsuchiya would be to warn a user that there is a problem and display diagnostic results (see par. 0075).
Regarding Claim 5, Motoyoshi as modified by Nihei and Tsuchiya teaches the control system according to claim 4 (see Claim 4 analysis). 
Motoyoshi and Nihei fail to teach the following, but Tsuchiya does teach wherein the notification unit notifies a value determined by the determination unit to be lacking the validity (see at least “the diagnosing process recognizing which joint of a robot arm is resonating (resonance amplitude above the decision value A) and… it is possible to 
Given that Motoyoshi as modified by Nihei teaches identifying invalidity of an internal parameter (see Claim 3 analysis), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus taught by Motoyoshi as modified by Nihei to incorporate the teachings of Tsuchiya wherein the control apparatus alerts a user with diagnosis results, in order to arrive at a control apparatus that notifies a user that the sensitivity setting of Motoyoshi needs to be corrected. The purpose to incorporate the teachings of Tsuchiya would be to warn a user that there is a problem and display diagnostic results (see par. 0075) that indicate the value with which the problem lies. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakatani et al (US-20140230581) discloses a mass measurement robot arm that uses a laser tracker and camera for tracking measurements.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./           Examiner, Art Unit 3666                                                                                                                                                                                             
/ROBERT T NGUYEN/           PRIMARY EXAMINER, Art Unit 3666